Citation Nr: 0920531	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  08-16 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for skin cancer, to 
include as due herbicide exposure.

2.  Entitlement to service connection for actinic keratosis, 
to include as due herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to January 
1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the RO.  
The Veteran testified before the undersigned Veterans Law 
Judge (VLJ) in a hearing at the RO in December 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
the four elements that must be considered in determining 
whether a VA medical examination must be provided as required 
by 38 U.S.C.A. § 5103A.  

Specifically, the Court held that the third element, 
indication the current disability or symptoms may be 
associated with service, establishes a low threshold and 
requires only that the evidence "indicates" that there 
"may" be a nexus between the two.  The Court further held 
that types of evidence that "indicate" a current disability 
may be associated with service include medical evidence that 
suggest a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation. 

To that end, the Veteran contends that his current skin 
disorders are etiologically related to his period of service, 
including his service in Vietnam.  In support thereof, the 
Veteran has submitted various lay statements, offered 
testimony in a Board hearing about the symptoms of his skin 
disorder and submitted internet research concerning a 
possible relationship between his claimed skin disorders and 
his period of service.  A September 2007 VA examination 
confirmed his skin disorders; however, no opinion regarding 
etiology of the disorders was provided.  The Board finds such 
an opinion as to the etiology of his claimed skin disorders 
is "necessary."   See 38 U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps 
to contact the Veteran in order to have 
him provide information referable to all 
recent treatment received for his claimed 
skin cancer and actinic keratosis.  Based 
on the response, the RO should undertake 
all indicated action to obtain copies of 
all clinical records from any identified 
treatment source.  The Veteran should 
also be informed that he can submit 
evidence to support his claims. 

2.  The Veteran must also be afforded a 
VA examination to determine the nature 
and likely etiology of the claimed skin 
cancer and actinic keratosis.  

The Veteran's claims file must be made 
available to the examiner for review in 
conjunction with the evaluation.  All 
studies deemed necessary must be 
performed.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner must opine as to whether the 
currently demonstrated skin cancer and 
actinic keratosis at least as likely as 
not (e.g., a 50 percent or greater 
likelihood) had their clinical onset 
during his period of service or were 
otherwise etiologically related to 
service.  A complete rationale must be 
given for all opinions and conclusions 
expressed in a typewritten report. 

3.  After completion of the above 
development, the Veteran's claims for 
service connection for skin cancer and 
actinic keratosis should be 
readjudicated.  If the determinations 
remain adverse to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

